PER CURIAM.
Pursuant to the state’s proper concession, we reverse the order denying defendant’s post-conviction relief motion and remand for further proceedings. At sentencing, the court announced that defendant would be given credit for gain time earned but failed to include this provision in its order. Hence, we remand with instructions that the court enter an order consistent with its oral pronouncement.
Irrespective of whether the defendant has forfeited his gain time earned, the court can accomplish its original intention by reducing defendant’s sentence commensurately. Alternatively, if the court declines to resentence defendant in accord with the oral pronouncement defendant should be allowed to withdraw his plea.
Reversed and remanded.